Case 9:17-cv-01036-MAD-ATB Document 58-8 Filed 08/31/20 Page 1 of 5

UNITED STATES DISTRICT COURT
- NORTHERN DISTRICT OF NEW YORK

 

DEPARTMENT OF CORRECTIONS AND COMMUNITY

 

 

 

x
DONNESIA BROWN, es
PLAINTIFF’S RESPONSE - |
Plaintiff, TO DEFENDANTS’ 3
. FIRSTSETOF.
_-against- INTERROGATORIES |
Se Civil Action No.:9:17-cv-
THE STATE OF NEW YORK, THE NEW YORK STATE 01036 oo

SUPERVISION, NEW YORK STATE CORRECTIONS
OFFICER MATTHEW CORNELL, Individually and in his
Official Capacity,

Defendants.

 

Xx

Plaintiff by his attorneys, Rubenstein & Rynecki, as and for a response to Defendant’s F irst-

- Set of Interrogatories dated September 13, 2018, alleges upon information and belief, as follows:

l,

Identify each and every person who provided any information in connection with answers to: .
these Interrogatories.

Response: Plaintiff, Donnesia Brown has provided information in connection with
the answers to these interrogatories,

State the name(s), age(s) and address(es) of all witness(es) to the incidents set forth in
the Complaint and indicate each witness from whom a written or recorded statement has
been obtained by Plaintiff, your agent(s) or your attorney;

(a} For each witness, provide a detailed description of what information they
possess relevant to the incidents set forth in the Complaint,

Response: — Unknown- Other than Correction Officers whose names are unknown.
This response will be supplemented as discovery continues.

. State whether any photographs, videotapes, audio tapes or film were taken of the scene of

the occurrence(s), the injuries, or any other matter described in the Complaint and state:

(a) The date each was taken;
(bv) Who took the photograph, audio or film; and
(c) Who has possession of the photograph, audio or film.
Case 9:17-cv-01036-MAD-ATB Document 58-8 Filed 08/31/20 Page 2 of 5

i

Response: None in the possession of Plaintiff. However, this information may be
in the exclusive control of the defendant and is hereby deemed
demanded.

4, Describe any ailment, injury, ache, pain, or other form of discomfort (mental,
physical, or (emotional), which you claim to have suffered as a result of the actions
of the Defendant and how Defendant's alleged actions caused your alleged injuries.

Response: _— Plaintiff is claiming False Arrest and False Imprisonment and that he
was deprived the right to a fair trial. As to other injuries that may have
been suffered. Please be advised that Plaintiff will supplement this:
response as necessary. oo

5. List the name and address of each hospital, clinic, physician, therapist, and/or
psychiatrist that provided care, treatment and/or diagnosis of the injuries and/or
conditions alleged in the Complaint, including pre-existing injuries, and provide the .
dates of treatment for the Plaintiff.

Response: Upon information and belief, this demand is not applicable.

6. If Plaintiff claims any permanent disability and/or psychiatric condition resulting
from the actions by the Defendant, state the nature of the disability, the extent to
which it restricts his activities, and the name of any physician and/or therapist,
psychologist or psychiatrist who has stated that he has stated that he has a permanent
disability,

Response: — Upon information and belief, this demand is not applicable.

7. List each item of special damage, loss and expense which Plaintiff claims resulted
from the alleged incident, including but not limited to, hospital and medicai
expenses, lost earnings, household and other help at home and in business, and/or
property damages, and state the name and address of the organization or person to
whom each item of expense was paid or is payable.

Response: Time placed in solitary confinement & additional time served due to |
_the actions of Defendant, OFFICER MATTHEW CORNELL.

8. If violations of Plaintiff's constitutional rights are claimed, state each and every act
Committed by Defendant or his representatives, employees, or agents that
constituted a deprivation of Plaintiff's constitutional rights, specifying how
Case 9:17-cv-01036-MAD-ATB Document 58-8 Filed 08/31/20 Page 3 of 5

Response: Plaintiff was a victim of false arrest, a violation of the Fourth

Defendant or his representatives, employees, or agents is alleged to have acted .
unconstitutionally and in what manner. a

Amendment and the Sixth Amendment of the US. Constitution, which
states that in all criminal prosecutions, the accused shall enjoy the right

to a speedy and public trial, by an impartial jury of the State and : oS
district wherein the crime shall have been committed, which district

shall have been previously ascertained by law, and to be informed of the -

nature and cause of the accusation; to be confronted with the witnesses — . a
against him; to have compulsory process for obtaining witnesses in his-

favor, and to have the Assistance of Counsel for his defense.

If violations of statutes, ordinances, codes, rules or regulations are claimed against -.
Defendant, set forth the statutes, ordinances, codes, rules, regulations or laws of the-
United States, New York State, County, administrative or regulatory agencies which

are claimed to have been violated by Defendant or his representatives, employees, or :
agents and the facts and circumstances supporting your allegation, 7

Response: Defendant was in violation of 42 U.S.C. § 1983,

10.

If common law violations are claimed against Defendant, set forth:
(a) Each and every common law violation which is alleged to have
occurred; | - ce
(b) A detailed description of the events and circumstances supporting i
Plaintiff's claim;

(c) The date, time and iocation of the violation.

Response: . Defendant violated Plaintiff's Common Law right in that he was falsely. .

11.

arrested and imprisonment and deprived the right to a fair trial.

Give a detailed description of the events and circumstances sutrounding Plaintiff's
claims of false arrest and false imprisonment by Defendant as alleged in the First.
and Second Causes of Action in Plaintiff's Complaint. Please include: :

(a) The precise date, time and location of the events referenced in

Plaintiff's complaint;
TO:

Case 9:17-cv-01036-MAD-ATB Document 58-8 Filed 08/31/20 Page 4 of 5

(b) Whether Plaintiff received a response, and if so, state the date of thé
response,

- Response: Plaintiff contends that he filed an appeal. However, he’ received | ‘no |
response, decision or receipts,

16. Identify each person whom Plaintiff expects to call as an expert witness at trial and a

state the following for each:

(a) The subject matter on which the expert is expected to testify;

(b) The substance of the opinions and conclusions to which the expert is
expected to testify;

(ce) A summary of the grounds for each such opinion and conclusion:
and.

(d) = Identify each expert's resume or curriculum vitae,
Response: _— Plaintiff will provide expert witness information as directed by the

Court.

Dated: Brooklyn, NY
October 8, 2018

 

 

 

Scer SARYNECKL ESQ.(SR4339)
RUBENSTEIN & RYNECKI
Attorneys for Plaintiff

16 Court Street, Ste. 1717

Brooklyn, NY 11241

(718)522-1020

Our File No. 16DB01-27

Barbara D. Undervrood

Acting Attorney General of the State of New York
Attorneys for Defendants

615 Erie Bivd., West, Suite 102

Syracuse, NY 13204

(315) 448-4800
Case 9:17-cv-01036-MAD-ATB Document 58-8 Filed 08/31/20 Page 5of 5
